Title: To James Madison from William Overton Callis, 9 December 1792
From: Callis, William Overton
To: Madison, James


Dear Sir,
Richmond 9th. December 1792
I received your favor 27th last Month in due time: and now inclose you my own affadavit and a certificate from Genl. Wood, who commanded the Regiment at the time of my derangement; which (the Paymaster, Benjn Lawson, being dead) is I conceive the best evidence that the nature of the case will admit of. This compensation having been allowed by congress in lieu of all others subsequent to the arangement, I conceive that the money never was, nor never could be in the hands of the Paymaster or Colonel. These Vouchers being I hope sufficient, I hope to obtain the claim. You will use the method most agreable to yourself in conveying them to me. With real Esteem I am Dr Sr Yr. Mo Ob
W. O. Callis
I am not a little astonished that the Books I suppose, in the possession of the Commissioner of Army accounts do not shew has paid or not.

WOC.
